JPMorgan Value Opportunities Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and 74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000's omitted) Class A $1,099 Class B $65 Class C $56 Class I $12,747 Item 73A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.2742 Class B $0.1713 Class C $0.1707 Class I $0.3393 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000's omitted) Class A 3,627 Class B 340 Class C 281 Class I 38,491 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $10.74 Class B $10.59 Class C $10.60 Class I $10.73
